11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re P&W Sales Incorporated                * Original Mandamus Proceeding
and Dakota Dixon,

No. 11-21-00091-CV                          * June 4, 2021

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Williams, J., not participating)

     This court has considered P&W Sales Incorporated and Dakota Dixon’s
motion for voluntary dismissal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, petition for writ of mandamus
is dismissed.